DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-11 are objected to because of the following informalities:  
Claim 1, line 10 should read “a treated surface having a hardness equal to or more than a hardness”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “fine crystals”; this limitation renders the claim indefinite because it is not made clear what particular structure or composition is required by the claim.  In the instant case, the term "fine" in claim 3 is a relative term which renders the claim indefinite.  The term "fine" is fine”.  This leaves doubt as to the precise scope of the recited claim, rendering Claim 3 indefinite.  For examination purposes, the Examiner has interpreted the limitation as merely requiring a crystalline structure.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, & 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0017874 to Ishida et al.

(1)	A refrigerant compressor (100; Fig. 1) which reserves lubricating oil (103) having kinetic viscosity of 0.1 to 5.1 mm2/S at 40C (VG3-VG10 is disclosed at para. 90; VG3-VG5 viscosities 2/S, as claimed)  in a sealed container (101), and accommodates therein an electric component (110), and a compression component (120) which is driven by the electric component and compresses a refrigerant (“for compressing a refrigerant”; Abstract), wherein: the compression component includes as a shaft portion, a crank shaft (121) including a main shaft (122) and an eccentric shaft (123) and as a bearing portion supporting the shaft portion, a main bearing (133) supporting the main shaft and an eccentric bearing (143) supporting the eccentric shaft (Fig. 1; paras. 76-79); and a treated surface (200) having hardness equal to or more than hardness of the bearing portion is formed on at least one of a surface of the main shaft and a surface of the eccentric shaft (Ishida discloses applying an oxide film coating 200 on the main shaft 122 adjacent the bearing 133, and states that coating 200 has a higher hardness than the hardness of the bearing 133 in order to provide high abrasion resistance for the crankshaft; see paras. 85-86, 95-99).

In regards to Claim 2, a base material of the shaft portion is an iron-based material (“cast iron”; paras. 85-86) and the treated surface is an oxide film (200; paras. 95-99).
In regards to Claim 3, the oxide film (200) includes, on an outermost surface (220; Fig. 4) thereof, at least one of a portion (201) containing diiron trioxide (Fe2O3) and a portion constituted by at least fine crystals (para. 118 describes that the outermost layer 201 comprises Fe2O3 as claimed).
In regards to Claim 5, the lubricating oil (103) is at least one of mineral oil, alkyl benzene oil and ester oil (para. 88).
In regards to Claim 9, the lubricating oil contains an oily agent (“mineral oil”, as described as an oily agent within Applicant’s specification).
In regards to Claim 10, the electric component (110) is inverter-driven at a plurality of operation frequencies (para. 77).
Claim 11, Ishida further discloses a freezer/refrigerator comprising a refrigerant circuit (Fig. 5A) including the refrigerant compressor (100) according to claim 1, a heat radiator (161), a decompressor (162), and a heat absorber (163), the refrigerant circuit being configured such that the refrigerant compressor, the heat radiator, the decompressor, and the heat absorber are annularly coupled to one another by pipes (164) (apparent in Fig. 5A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (applied above).
In regards to Claim 4, Ishida’s bearing 133 implicitly includes a ratio L/D of a length L of the bearing portion to an inner diameter D.  However, Ishida does not specify that L/D falls within a range of 0.10 to 1.20, as claimed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide such an L/D ratio for Ishida’s bearing 133, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  It is further noted that the courts have held that where the only difference between the prior art and the claimed invention is the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04 - Paragraph IV.A).

Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (applied above) in view of EP 1,170,506 to Awashima.
Claim 6, Ishida discloses the refrigerant compressor according to claim 5, wherein the lubricating oil is the mineral oil or the alkyl benzene oil.  However, Ishida does not further disclose that the oil contains an extreme pressure additive at 0.5 to 8.0 wt.%.
However, Awashima discloses another refrigerant compressor (Fig. 1) similar to Ishida, wherein a crankshaft 54 is rotationally driven by an electric component 52 to drive a compression component (56, 57), and further discloses a mineral oil lubricant having Applicant’s recited viscosity, wherein 2.0 weight % of extreme pressure agent is added to the oil.  Awashima makes clear that with such an extreme pressure additive composition, sufficient lubrication characteristics can be maintained even when the viscosity of the mineral oil is low, thereby improving compressor reliability.  Therefore, to one of ordinary skill desiring a refrigerant compressor with improved mineral oil lubrication reliability, it would have been obvious to utilize the techniques disclosed in Awashima in combination with those seen in Ishida in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Ishida’s mineral oil 103 with Awashima’s extreme pressure additive (at 2 wt. %) in order to obtain predictable results; those results being sufficient lubrication characteristics can be maintained even when the viscosity of the mineral oil is low. 
In regards to Claim 8, Awashima discloses that the extreme pressure additive is a phosphorus compound (“tricresyl phosphate”; para. 21).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (applied above) in view of US 5,966,949 to Futagami et al.
In regards to Claim 7, Ishida discloses the refrigerant compressor according to claim 5, wherein the lubricating oil is ester oil.  However, Ishida does not further disclose that the ester oil and contains an extreme pressure additive at 2.0 to 4.0 wt.%.

In regards to Claim 8, Futagami discloses that the extreme pressure additive is a phosphorus compound (“phosphoric acid triester”; Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see US 2009/0136376 to Nakamura and US 5,273,410 to Kataichi, which disclose other refrigerant compressors having similar treated surfaces for improving wear resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC